Exhibit 10.1

LAMAR ADVERTISING COMPANY

1996 EQUITY INCENTIVE PLAN

(as amended and restated in February 2013)

 

1. Purpose

The purpose of the Lamar Advertising Company 1996 Equity Incentive Plan (the
“Plan”) is to attract and retain directors, key employees and consultants of the
Company and its Affiliates, to provide an incentive for them to achieve
long-range performance goals, and to enable them to participate in the long-term
growth of the Company by granting Awards with respect to the Company’s Class A
Common Stock (the “Common Stock”). Certain capitalized terms used herein are
defined in Section 9 below.

 

2. Administration

The Plan shall be administered by the Committee. The Committee shall select the
Participants to receive Awards and shall determine the terms and conditions of
the Awards. The Committee shall have authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the operation of the
Plan as it shall from time to time consider advisable, and to interpret the
provisions of the Plan. The Committee’s decisions shall be final and binding. To
the extent permitted by applicable law, the Committee may delegate to one or
more executive officers of the Company the power to make Awards to Participants
who are not Reporting Persons or Covered Employees and all determinations under
the Plan with respect thereto, provided that the Committee shall fix the maximum
amount of such Awards for all such Participants and a maximum for any one
Participant. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under this Plan
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Internal Revenue Code (the “Code”), or any regulations or rules issued
thereunder, are required to be determined in the sole discretion of the
Committee. In this regard, to the extent that the guidelines pursuant to
Section 162(m) are applicable, not only will the Committee consist solely of two
or more outside directors but said Committee shall be required to certify that
any Performance Goals and/or other material terms associated with any Award have
been satisfied prior to the payment of any Award.

 

3. Eligibility

All directors, employees and consultants of the Company or any Affiliate capable
of contributing significantly to the successful performance of the Company,
other than a person who has irrevocably elected not to be eligible, are eligible
to be Participants in the Plan. Incentive Stock Options may be granted only to
persons eligible to receive such Options under the Code.

 

4. Stock/Cash Available for Awards

(a) Amount. Subject to adjustment under subsection (b), Awards may be made under
the Plan for up to 15,500,000 shares of Common Stock. If any Award expires or is
terminated unexercised or is forfeited or settled in a manner that results in
fewer shares outstanding than were awarded, the shares subject to such Award, to
the extent of such expiration, termination, forfeiture or decrease, shall again
be available for award under the Plan. To the extent required by Section 162(m)
of the Code if, after grant of an Option, the price of shares subject to such
Option is reduced, the transaction shall be treated as a cancellation of the
Option and a grant of a new Option. Common Stock issued through the assumption
or substitution of outstanding grants from an acquired company shall not reduce
the shares available for Awards under the Plan. Shares issued under the Plan may
consist in whole or in part of authorized but unissued shares or treasury
shares.



--------------------------------------------------------------------------------

(b) Adjustment. In the event that the Committee determines that any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits intended to be provided by the Plan, then the
Committee (subject in the case of Incentive Stock Options to any limitation
required under the Code) shall equitably adjust any or all of (i) the number and
kind of shares in respect of which Awards may be made under the Plan, (ii) the
number and kind of shares subject to outstanding Awards and (iii) the exercise
price with respect to any of the foregoing, and if considered appropriate, the
Committee may make provision for a cash bonus with respect to an outstanding
Award, provided that the number of shares subject to any Award shall always be a
whole number.

(c) Limit on Individual Grants. The maximum number of shares of Common Stock
subject to Options and Stock Appreciation Rights that may be granted to any
Participant in the aggregate in any calendar year shall not exceed 350,000
shares and the maximum number of shares of Common Stock that may be granted as
Restricted Stock, Unrestricted Stock Awards, Restricted Stock Units with respect
to which Performance Goals apply under Section 7 below, to any Participant in
the aggregate in any calendar year shall not exceed 350,000, subject to
adjustment under subsection (b). The maximum cash Award that may be issued to
any Participant in any calendar year shall be $2,000,000.

 

5. Stock Options

(a) Grant of Options. Subject to the provisions of the Plan, the Committee may
grant options (“Options”) to purchase shares of Common Stock (i) complying with
the requirements of Section 422 of the Code or any successor provision and any
regulations thereunder (“Incentive Stock Options” or “ISOs”) and (ii) not
intended to comply with such requirements (“Nonstatutory Stock Options” or
“NSOs”). The Committee shall determine the number of shares subject to each
Option and the exercise price therefor, which shall not be less than 100% of the
Fair Market Value of the Common Stock on the date of grant. No Incentive Stock
Options may be granted hereunder more than ten years after the last date on
which the Plan was approved for purposes of Section 422 of the Code.

(b) Terms and Conditions. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable grant or thereafter. The Committee may impose such conditions with
respect to the exercise of Options, including conditions relating to applicable
federal or state securities laws, as it considers necessary or advisable. To the
extent required by Section 162(m) of the Code if, after grant of an Option, the
price of shares subject to such Option is reduced, the transaction shall be
treated as a cancellation of the Option and a grant of a new Option.

(c) Payment. No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price therefor is received by the Company.
Such payment may be made in whole or in part in cash or, to the extent permitted
by the Committee at or after the grant of the Option, by delivery of a note or
other commitment satisfactory to the Committee or shares of Common Stock owned
by the optionee, including Restricted Stock, Restricted Stock Units or by
retaining shares otherwise issuable pursuant to the Option, in each case valued
at their Fair Market Value on the date of delivery or retention, or such other
lawful consideration as the Committee may determine.

(d) Unexercised Options and Other Rights. To the extent that (i) a Stock Option
expires or is otherwise terminated without being exercised, or (ii) any shares
of Stock subject to any other Award granted hereunder are forfeited, such shares
shall again be available for issuance in connection with future



--------------------------------------------------------------------------------

awards under the Plan. If any shares of Stock have been pledged as collateral
for indebtedness incurred by a Participant in connection with the exercise of a
Stock Option and such shares are returned to the Company in satisfaction of such
indebtedness, such shares shall again be available for issuance in connection
with future awards under the Plan. To the extent that a share is subject to an
outstanding Option, Stock Appreciation Right or other stock-based Award, such
share shall reduce the share authorization by one share of stock.
Notwithstanding the foregoing, Awards that are expired, cancelled, forfeited or
otherwise returned to the Company cannot be recounted for purposes of
Section 162(m) of the Code and the Committee shall consider such limitation when
regranting such Awards.

(e) Annual Limit on Incentive Stock Options. Each eligible employee may be
granted Options treated as ISOs only to the extent that, in the aggregate under
this Plan and all incentive stock option plans of the Company, ISOs do not
become exercisable for the first time by such employee during any calendar year
with respect to stock having a fair market value (determined at the time the
ISOs were granted) in excess of $100,000. The Company intends to designate any
Options granted in excess of such limitation as NSOs.

 

6. Stock Appreciation Rights

(a) Grant of SARs. Subject to the provisions of the Plan, the Committee may
grant rights to receive any excess in value of shares of Common Stock over the
exercise price (“Stock Appreciation Rights” or “SARs”) in tandem with an Option
(at or after the award of the Option), or alone and unrelated to an Option. SARs
in tandem with an Option shall terminate to the extent that the related Option
is exercised, and the related Option shall terminate to the extent that the
tandem SARs are exercised. The Committee shall determine at the time of grant or
thereafter whether SARs are settled in cash, Common Stock or other securities of
the Company, Awards or other property, and may define the manner of determining
the excess in value of the shares of Common Stock.

(b) Exercise Price. The Committee shall fix the exercise price of each SAR or
specify the manner in which the price shall be determined. An SAR granted in
tandem with an Option shall have an exercise price not less than the exercise
price of the related Option. SARs granted alone and unrelated to an Option may
be granted at such exercise prices as the Committee may determine, but no less
than Fair Market Value.

(c) Treatment of Dividend Rights. No SAR shall include a right to dividends
between the date of grant and date of exercise in the absence of a separate
agreement in compliance with the requirements of Section 409A of the Code.

 

7. Stock Awards

(a) Grant of Restricted or Unrestricted Stock. Subject to the provisions of the
Plan, the Committee may grant shares of Common Stock subject to forfeiture
(“Restricted Stock”) and determine the duration of the period (the “Restricted
Period”) during which, and the conditions under which, the shares may be
forfeited to the Company and the other terms and conditions of such Awards.
Shares of Restricted Stock may be issued for no cash consideration, such minimum
consideration as may be required by applicable law or such other consideration
as the Committee may determine. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as permitted by
the Committee or the applicable Restricted Stock Agreement during the Restricted
Period. Shares of Restricted Stock shall be evidenced in such manner as the
Committee may determine. Any certificates issued in respect of shares of
Restricted Stock shall be registered in the name of the Participant and unless
otherwise determined by the Committee, deposited by the Participant, together
with a stock power endorsed in blank, with the Company. At the expiration of the
Restricted Period, the Company shall deliver such certificates to the
Participant or if the Participant has died, to the Participant’s Designated
Beneficiary. The Committee also may make Awards of shares of Common Stock that
are not subject to restrictions or forfeiture, on such terms and conditions as
the Committee may determine from time to time (“Unrestricted Stock”).



--------------------------------------------------------------------------------

(b) Performance Awards. The Committee may grant Performance Awards to eligible
individuals. The value of such Performance Awards may be linked to the market
value, book value, net profits or other measure of the value of Common Stock or
other specific performance criteria determined appropriate by the Committee, or
may be based upon the appreciation in the market value, book value, net profits
or other measure of the value of a specified number of shares of Common Stock
over a fixed period or periods determined by the Committee.

(c) Performance-Based Compensation. The Committee may establish Performance
Goals for the granting of Restricted Stock, Unrestricted Stock, Restricted Stock
Unit Awards, the lapse of risk of forfeiture of Restricted Stock, cash
incentives or other Performance Award. The achievement of the Performance Goals
shall be determined by the Committee. Shares of Restricted Stock or Unrestricted
Stock may be issued for no cash consideration, such minimum consideration as may
be required by applicable law or such other consideration as the Committee may
determine. If the Committee determines at the time an Award is granted to a
Participant that such Participant is, or may be as of the end of the tax year
for which the Company would claim a tax deduction in connection with such Award,
a Covered Employee, then the Committee may provide that the Participant’s right
to receive cash, shares, or other property pursuant to such Award shall be
subject to the satisfaction of Performance Goals during a performance period,
which for these purposes means the period of service designated by the Committee
applicable to an Award. Notwithstanding the attainment of Performance Goals by a
Covered Employee, the Committee shall have the right to reduce (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant. The Committee
shall have the power to impose such other restrictions on Awards as it deems
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code. In this regard, any performance criterion based on performance over time
will be determined by reference to a period of at least one year.

(d) Other Stock Based Awards. The Committee shall have the right to grant such
Awards based upon the Common Stock having terms and conditions as the Board may
determine, including, without limitation, the grant of shares based upon certain
conditions, the grant of securities convertible into Common Stock, the grant of
warrants to purchase Common Stock or grant Restricted Stock Units.

 

8. General Provisions Applicable to Awards

(a) Documentation. Each Award under the Plan shall be evidenced by a writing
delivered to the Participant or agreement executed by the Participant specifying
the terms and conditions thereof and containing such other terms and conditions
not inconsistent with the provisions of the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles.

(b) Committee Discretion. Each type of Award may be made alone, in addition to
or in relation to any other Award. The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly. Except as
otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Committee at the time of grant or at any
time thereafter.

(c) Dividends and Cash Awards. In the discretion of the Committee, any Award
under the Plan may provide the Participant with (i) dividends or dividend
equivalents payable (in cash or in the form of Awards under the Plan) currently
or deferred with or without interest and (ii) cash payments in lieu of or in
addition to an Award.



--------------------------------------------------------------------------------

(d) Termination of Employment. The Committee shall determine the effect on an
Award of the disability, death, retirement or other termination of employment of
a Participant and the extent to which, and the period during which, the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.

(e) Change in Control. In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may, at the time an Award is made or
at any time thereafter, take one or more of the following actions: (i) provide
for the acceleration of any time period relating to the exercise or payment of
the Award, (ii) provide for payment to the Participant of cash or other property
with a Fair Market Value equal to the amount that would have been received upon
the exercise or payment of the Award had the Award been exercised or paid upon
the change in control, (iii) adjust the terms of the Award in a manner
determined by the Committee to reflect the change in control, (iv) cause the
Award to be assumed, or new rights substituted therefor, by another entity, or
(v) make such other provision as the Committee may consider equitable to
Participants and in the best interests of the Company.

(f) Transferability. In the discretion of the Committee, any Award may be made
transferable upon such terms and conditions and to such extent as the Committee
determines, provided that Incentive Stock Options may be transferable only to
the extent permitted by the Code. The Committee may in its discretion waive any
restriction on transferability.

(g) Loans. The Committee may authorize the making of loans or cash payments to
Participants in connection with the grant or exercise any Award under the Plan,
which loans may be secured by any security, including Common Stock, underlying
or related to such Award (provided that the loan shall not exceed the Fair
Market Value of the security subject to such Award), and which may be forgiven
upon such terms and conditions as the Committee may establish at the time of
such loan or at any time thereafter.

(h) Withholding Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Participant hereunder or otherwise. In the Committee’s
discretion, such tax obligations to be withheld in respect of Awards may be paid
in whole or in part in shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued at their Fair Market Value on the
date of delivery; notwithstanding the foregoing, only the minimum tax
obligations required by law to be withheld in respect of Options may be paid in
whole or in part in shares of Common Stock.

(i) Foreign Nationals. Awards may be made to Participants who are foreign
nationals or employed outside the United States on such terms and conditions
different from those specified in the Plan as the Committee considers necessary
or advisable to achieve the purposes of the Plan or to comply with applicable
laws.

(j) Amendment of Award. The Committee may amend, modify or terminate any
outstanding Award, including substituting therefor another Award of the same or
a different type, changing the date of exercise or realization and converting an
Incentive Stock Option to a Nonstatutory Stock Option and enter into and execute
any repricing transaction including but not limited to reducing the exercise
price of such Award. Any such action shall require the Participant’s consent
unless:



--------------------------------------------------------------------------------

(i) In the case of a termination of, or a reduction in the number of shares
issuable under, an Option, any time period relating to the exercise of such
Option or the eliminated portion, as the case may be, is waived or accelerated
before such termination or reduction (and in such case the Committee may provide
for the Participant to receive cash or other property equal to the net value
that would have been received upon exercise of the terminated Option or the
eliminated portion, as the case may be); or

(ii) In any other case, the Committee determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant.

(k) Limitations Applicable to Section 16 Persons and Performance-Based
Compensation. Notwithstanding any other provision of this Plan, any Option,
Performance Award or other Award or Restricted Stock or Restricted Stock Unit
granted to a Reporting Person who is subject to Section 16 of the Exchange Act
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule, and this Plan shall be deemed amended to the extent
necessary to conform to such limitations. Furthermore, notwithstanding any other
provision of this Plan, any Option or other Awards intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any Treasury
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and this Plan shall be deemed amended to the extent necessary to conform
to such requirements.

(l) Approval of Plan by Stockholders. This Plan will be submitted for the
approval of the Company’s stockholders within twelve months after the date of
the Board’s initial adoption of this Plan. All Options, Awards, Restricted Stock
and Restricted Units granted under the Plan prior to this restatement, which was
approved by Shareholders, shall not be effected by the following sentence.
Options or other Awards may be granted and Restricted Stock or Restricted Stock
Units may be awarded prior to such stockholder approval, provided that such
Options or other Awards shall not be exercisable and such Restricted Stock or
Restricted Stock Units shall not vest prior to the time when this Plan is
approved by the stockholders, and provided further that if such approval has not
been obtained at the end of said twelve (12) month period, all Options
previously granted shall be deemed Non-Qualified Options.

 

9. Certain Definitions

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.

“Award” means any cash bonus, Option, Stock Appreciation Right, Restricted
Stock, Unrestricted Stock, Restricted Stock Unit or other Performance Awards
granted under the Plan.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

“Committee” means one or more committees each comprised of not less than two
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof. Unless otherwise determined by the Board, if a
Committee is authorized to grant Awards to a Reporting Person or a Covered
Employee, each member shall be a “non-employee director” or the equivalent
within the meaning of applicable Rule 16b-3 under the Exchange Act or an
“outside director” within the meaning of Section 162(m) of the Code,
respectively.



--------------------------------------------------------------------------------

“Common Stock” or “Stock” means the Class A Common Stock, $0.001 par value, of
the Company.

“Company” means Lamar Advertising Company, a Delaware corporation.

“Covered Employee” means a “covered employee” within the meaning of
Section 162(m) of the Code.

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.

“Fair Market Value” means, with respect to a share of Common Stock as of any
date of determination, in the discretion of the Committee, (i) the closing price
(on that date) of the Common Stock on the NASDAQ Stock Market, or any other
principal national securities exchange the Common Stock is traded on; or
(ii) the closing bid price (or average of bid prices) last quoted (on that date)
by an established quotation service for over-the-counter securities, if the
Common Stock is not reported on the NASDAQ Stock Market or another national
securities exchange; or (iii) if shares of Common Stock are not publicly traded,
the fair market value of such a share as determined by the Board in good faith
after taking into consideration all facts which it deems appropriate and in
accordance with applicable statutory and regulatory guidelines.

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

“Performance Award” means a cash bonus, stock bonus or other performance or
incentive award that is paid in cash, Common Stock or a combination of both.

“Performance Goals” means with respect to any designated performance period, one
or more Performance Measures established by the Committee prior to the beginning
of such performance period or within such period after the beginning of the
performance period as shall meet the requirements to be considered
“pre-established objective performance goals” for purposes of the regulations
issued under Section 162(m) of the Code. Such Performance Goals may be
particular to a Participant or may be based, in whole or in part, on the
performance of the division, department, line of business, subsidiary, or other
business unit, whether or not legally constituted, in which the Participant
works or on the performance of the Company generally.

“Performance Measures” shall include, but not be limited to (measured either
absolutely or by reference to an index or indices and determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof): sales;
revenues; assets; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, or amortization, whether or not on a
continuing operations or an aggregate or per share basis; return on equity,
investment, capital or assets; one or more operating ratios; borrowing levels,
leverage ratios or credit rating; market share; capital expenditures; cash flow;
stock price; stockholder return; sales of particular products or services;
customer acquisition or retention; acquisitions and divestitures (in whole or in
part); joint ventures and strategic alliances; spin-offs, split-ups and the
like; reorganizations; or recapitalizations, restructurings, financings
(issuance of debt or equity) or refinancings.



--------------------------------------------------------------------------------

“Reporting Person” means a person subject to Section 16 of the Exchange Act.

 

10. Miscellaneous

(a) No Right to Employment. No person shall have any claim or right to be
granted an Award. Neither the adoption, maintenance, nor operation of the Plan
nor any Award hereunder shall confer upon any employee or consultant of the
Company or of any Affiliate any right with respect to the continuance of his/her
employment by or other service with the Company or any such Affiliate nor shall
they interfere with the rights of the Company (or Affiliate) to terminate any
employee at any time or otherwise change the terms of employment, including,
without limitation, the right to promote, demote or otherwise re-assign any
employee from one position to another within the Company or any Affiliate.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed under the Plan
until he or she becomes the holder thereof. A Participant to whom Restricted
Stock, Unrestricted Stock or Restricted Stock Unit is awarded shall be
considered a stockholder of the Company at the time of the Award except as
otherwise provided in the applicable Award.

(c) Effective Date. Subject to the approval of the stockholders of the Company,
the Plan, as amended, shall be effective on February 28, 2013.

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, subject to such stockholder approval as the Board
determines to be necessary or advisable.

(e) Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of Delaware.

*     *     *     *